     Case 2:18-cv-02181-APG-VCF Document 98 Filed 08/16/21 Page 1 of 3



 1   Cheryl O’Connor
     Nevada Bar No. 14745
 2   Justin Potesta
     Admitted Pro Hac Vice
 3   JONES DAY
     3161 Michelson Drive
 4   Suite 800
     Irvine, CA 92612-4408
 5   Telephone: (949) 851-3939
     Facsimile:     (949) 553-7539
 6   coconnor@jonesday.com
     jpotesta@jonesday.com
 7
     Jennifer L. Braster
 8   Nevada Bar No. 9982
     NAYLOR & BRASTER
 9   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
10   Telephone: (702) 420-7000
     Facsimile: (702) 420-7001
11   jbraster@nblawnv.com
12
     Attorneys for Defendant
13   EXPERIAN INFORMATION
     SOLUTIONS, INC.
14

15                                  UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17

18   Cheryl Davis,                                 Case No. 2:18-cv-02181-APG-VCF

19                     Plaintiff,                  SECOND STIPULATION AND
                                                   ORDER TO CONTINUE
20          v.                                     DEADLINE FOR EXPERIAN TO
                                                   RESPOND TO PLAINTIFF’S
21   Carrington Mortgage Services, LLC;            SECOND AMENDED COMPLAINT
     Experian Information Solutions, Inc.; and     BY 30 DAYS
22   TransUnion LLC,

23                     Defendants.                 (SECOND REQUEST)

24                                                 Complaint filed: 11/13/2018

25

26

27

28
                                                                                     STIPULATION
                                                                   Case No. 2:18-cv-02181-APG-VCF
     Case 2:18-cv-02181-APG-VCF Document 98 Filed 08/16/21 Page 2 of 3



 1          Pursuant to Local Rules 7-1 and IA 6-1, Plaintiff Cheryl Davis (“Plaintiff”) and Defendant
 2   Experian Information Solutions, Inc. (“Experian”) (collectively the “Parties”), by and through their
 3   attorneys, hereby stipulate to extend the deadline for Experian to respond to Plaintiff’s Second
 4   Amended Complaint as follows:
 5          1.       Plaintiff filed her original Complaint in this case on November 13, 2018. (ECF No.
 6   1.)
 7          2.       Plaintiff filed a First Amended Complaint on December 5, 2018. (ECF No. 14.)
 8          3.       With the Court’s leave, Plaintiff filed a Second Amended Complaint (“SAC”) on
 9   April 22, 2019. (ECF No. 46.)
10          4.       On May 13, 2019, Experian moved to dismiss Plaintiff’s SAC. (ECF No. 49.)
11          5.       On April 10, 2020, the Court granted Experian’s motion to dismiss in its entirety.
12   (ECF No. 82.)
13          6.       On April 13, 2020, Plaintiff filed a Notice of Appeal. (ECF No. 86.)
14          7.       On June 10, 2021, the Ninth Circuit reversed this Court’s order of dismissal and
15   remanded the case for further proceedings. (ECF No. 92.) The Ninth Circuit issued its mandate on
16   July 2, 2021. (ECF No. 93.)
17          8.       On July 16, 2021, the parties filed a stipulation to continue Experian’s deadline to
18   respond to the SAC by 30 days to August 16, 2021. (ECF No. 95.)
19          9.       On July 16, 2021, the Court granted the Parties’ stipulation, and therefore Experian’s
20   current deadline to respond to the SAC is August 16, 2021. (ECF No. 96.)
21          10.      The Parties are actively engaged in settlement discussions, but require additional
22   time to continue those discussions. The Parties therefore agree that there is good cause to continue
23   the responsive pleading deadline 30 days, up to and including September 15, 2021, to allow the
24   Parties to continue their settlement discussions without the need for expending additional resources.
25          11.      This is the second request to extend Experian’s deadline to respond to the SAC.
26          12.      This stipulation is made in good faith and is not filed for an improper purpose, such
27   as undue delay.
28
                                                                                             STIPULATION
                                                     -2-                   Case No. 2:18-cv-02181-APG-VCF
     Case 2:18-cv-02181-APG-VCF Document 98 Filed 08/16/21 Page 3 of 3



 1          NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
 2   HEREBY STIPULATED AND AGREED, by and between the Parties, that Experian’s deadline to
 3   respond to Plaintiff’s SAC shall be continued up to and including September 15, 2021.
 4          IT IS SO STIPULATED.
 5          Dated August 13, 2021.
 6
      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
 7

 8    /s/ Matthew L. Knepper                            /s/Jennifer L. Braster
      Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
 9    Nevada Bar No. 12796                              Nevada Bar No. 9982
      Miles N. Clark, Esq.                              1050 Indigo Drive, Suite 200
10    Nevada Bar No. 13848                              Las Vegas, NV 89145
11    10040 W. Cheyenne Ave., Suite 170-109             Email: jbraster@nblawnv.com
      Las Vegas, NV 89129
12    Email: matthew.knepper@knepperclark.com           JONES DAY
      Email: miles.clark@knepperclark.com
13                                                      Cheryl L. O’Connor, Esq.
                                                        3161 Michelson Drive
      FREEDOM LAW FIRM                                  Irvine, CA 92612
14
                                                        Email: coconnor@jonesday.com
15    David H. Krieger, Esq.
      Nevada Bar No. 9086                               Counsel for Defendant
16    8985 S. Eastern Avenue                            Experian Information Solutions, Inc.
      Suite 350
17    Las Vegas, NV 89123
      (702) 880-5554
18
      Email: Ghaines@freedomlegalteam.com
19
      Counsel for Plaintiff
20

21
                                                ORDER
22
          IT IS SO ORDERED
23

24
                                  ________________________________________
25                                UNITED STATES MAGISTRATE JUDGE
                                                           8-16-2021
26                                                 Dated: _______________

27

28
                                                                                           STIPULATION
                                                  -3-                    Case No. 2:18-cv-02181-APG-VCF
